Citation Nr: 0722832	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for service connected 
spondylolisthesis, L4-L5, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied an increased rating for the veteran's service 
connection back disorder.  The RO issued a notice of the 
decision in August 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) in July 2004.  Subsequently, in 
October 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in November 2005, the veteran timely filed a 
substantive appeal.

The veteran requested a videoconference hearing on this 
matter, which was held in February 2006 where the veteran 
presented as a witness before the undersigned veteran's law 
judge.  A transcript of the hearing is of record.

At his videoconference hearing the veteran raised a claim of 
service connection for depression, as secondary to the pain 
associated with his service connected back disability.  See 
Hearing Transcript at 2.  The Board refers this matter to the 
RO for further action.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, no prejudice o the veteran resulted.

2.	The veteran's back disability is manifested by severe 
limitation of motion with additional functional limitation 
caused by pain, but not by favorable or unfavorable 
ankylosis, more than severe intervertebral disc syndrome 
or incapacitating episodes requiring physician-prescribed 
bed-rest for a period of at least six weeks during the 
previous year; the preponderance of the evidence is 
against additional functional neurological disability, 
including but not limited to bowel and bladder impairment. 


CONCLUSION OF LAW

The criteria for an increased rating for service connected 
spondylolisthesis, L4-L5 to 40 percent, but no more than 40 
percent, have been met.  38 U.S.C.A. §§ 1155 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.10, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 
5293 (2002) & Diagnostic Codes 5239, 5243 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The August 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
disability had worsened.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence establishing ankylosis or other manifestations 
warranting a higher rating beyond 40 percent is lacking.  
Sanders, at *5 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
addition, the Board finds it noteworthy that the veteran had 
the opportunity to participate fully in the processing of his 
claim in that he testified at a Board hearing in February 
2006.  He also has not raised any earlier effective date 
issue, and the veteran, himself and through his accredited 
representative, has demonstrated actual knowledge of the 
applicable regulations and how VA determines disability 
ratings.  See Hearing Transcript at 2 (discussing 38 C.F.R. § 
4.10 regarding functional impairment); Veteran's Notice of 
Disagreement, dated July 2004 (indicating that his disability 
warranted at least a 50 percent rating).  In view of the 
foregoing, the Board cannot conclude that this defect 
affected the essential fairness of the adjudication, and 
therefore the presumption of prejudice is rebutted.  Id., at 
*10.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide the August 2004 VCAA letter to the veteran 
prior to the August 2003 RO decision that is the subject of 
this appeal.  Notwithstanding this fact, the Board determines 
that the RO cured this defect by providing this notice 
together with readjudication of the claim, as demonstrated by 
the November 2005 SOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive May 2005 and September 2005 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed his informal increased rating 
claim in March 2003, the following relevant provisions in 38 
C.F.R. § 4.71a relating to evaluations of the spine, were in 
effect:  Under Diagnostic Code 5289, a veteran would receive 
a rating of 40 percent for favorable ankylosis of the lumbar 
spine and a maximum of 50 percent for unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  Pursuant to 
Diagnostic Code 5292, a veteran would receive a maximum 
rating of 40 percent for severe limitation of motion of the 
lumbar spine, and, under Diagnostic Code 5295, would generate 
a maximum rating of 40 percent for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).  

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 26, 2003.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendment, the Board must evaluate the 
veteran's disability under the pre-September 2003 amendment 
version of 38 C.F.R. § 4.71a as well as the post-September 
2003 amendment version.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 40 percent rating when he exhibits forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239 (2006).  The next higher rating 
of 50 percent will be awarded when a veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a veteran will generate the maximum 100 percent evaluation if 
he has unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239 (2006).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  

As for IDS, under the new criteria, Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Note (6) (2006).  Under the 
latter criteria, a veteran with IDS who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1) (2006).   


DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
May 2001 and February 2002 examinations included evaluations 
of the veteran's neurological system.  No pertinent abnormal 
findings were reported.  The latter examination included 
normal motor and sensory evaluations.  Deep tendon ankle 
reflexes were also normal.  

In his March 2003 informal claim, the veteran stated that his 
back disability caused constant pain and was debilitating in 
nature.  

March 2003 VA medical reports indicate that the veteran 
complained of increasing lower back pain and that he had 
Grate I spondylolisthesis of the L4 and L5 in addition to 
moderate degenerative disc disease (DDD) in that area.  At 
this time, he also had mild DDD at the L3-L4.  An X-ray 
further revealed that the remaining disc spaces appeared 
normal, with no visual pars intra-articularis defects.  Facet 
degenerative changes were present at the L4-L5 and L5-S1 
levels, with a partial sacralization of the L5 level to the 
right.       

An April 2003 private medical report indicates that the 
veteran should avoid non-steroidal anti-inflammatory drugs if 
at all possible due to a nephrectomy.  

As reflected in a June 2003 VA medical examination report, 
the veteran rated his low back pain as a constant 7/10.  At 
this time the veteran denied related symptoms such as 
numbness, weakness, and bowel or bladder problems.  The 
veteran rated the flare pain as a 9/10, and indicated that 
these episodes lasted between 20 and 30 minutes and occurred 
every morning when rising.  Stretching and sitting relieved 
this pain, but strenuous activity exacerbated it.  The 
clinician noted that the veteran's pain was not well-
controlled due to his inability to take certain pain 
medications as a function of a unilateral kidney removal.  
The veteran used no braces or ambulatory aids, and he denied 
having any unsteady balance.  He could perform activities of 
daily living without assistance, and reported exercising, 
gardening and taking mile-long walks.  The veteran also could 
engage in working at his shop at home, but could stand for 
only 20 minutes in one spot before he had to change his 
position.  He could remain seated on a bar stool for extended 
periods of time and could drive up to 3 hours before needing 
a break.  

On physical examination, the clinician noted that the veteran 
had a slight forward lean posture, with a list to the right, 
but he maintained a steady balance.  He had a slightly uneven 
gait, due to a right pelvic tilt.  The veteran sat forward 
with elbows resting on knees and engaged in position changes 
for comfort.  He exhibited forward flexion of the lumbar 
spine to 70 degrees with complaints of left-sided paraspinal 
muscle pain; extension to 30 degrees without pain; lateral 
bending to 20 degrees with complaints of left-sided 
paraspinal pain; and rotation to 30 degrees without pain.  
The veteran could not tolerate repetition due to pain and he 
complained of pain on heel walking.  He had a flat back 
contour.  No pertinent abnormal sensory or motor function 
findings were reported.  

Based on these data, the examiner assessed the veteran as 
having low back pain due to Grate I spondylolisthesis of the 
L4 and L5, with approximately 1 cm of anterolisthesis of the 
L4-L5.  She also commented that the veteran had moderate DDD 
at this level a well as mild DDD at the L3-L4 level.  The 
veteran had poor pain control due to his nephrectomy, but 
sitting was not incapacitating.  The clinician assessed the 
veteran as being capable of sedentary work, without lifting.        

In his July 2004 NOD, the veteran expressed that his back 
disorder warranted at least a 50 percent rating, rather than 
the current 20 percent evaluation.  He also reiterated that 
due to a kidney removal, he could not take certain pain 
medications that possibly could help with his back pain.  

A May 2005 VA examination report indicates that the veteran 
complained of unremitting pain, rated as 8/10, which he 
characterized as sharp and shooting in the left lower back.  
At this time, the veteran had intermittent episodes 
throughout the day of left sciatic pain, but he denied 
numbness and tingling.  He reported taking Tylenol for pain 
without much relief, and he also stated that he could no 
longer continue his woodworking, hiking or fishing because of 
pain, although he could ambulate for at most 150 yards 
without excruciating pain.  The veteran could not sit or 
stand for longer than 30 minutes to 1 hour, and he denied any 
change in bowel or bladder function.  The veteran could 
perform activities of daily living and light housework.  He 
did not employ assistive devices or a brace, and physical 
therapy from the year before had provided minor relief at 
that time, but none since.  

The VA clinician conducted a physical examination of the 
lumbar spine, which disclosed a decreased lordosis and no 
scoliosis.  The veteran's forward bending was limited to 70 
degrees, extension to 10 degrees, bilateral lateral bending 
to 45 degrees and bilateral rotation to "150" degrees.  
Sensory and motor examinations were normal.  The examiner 
assessed the veteran as having spondylolisthesis of the L4-
L5.      

An August 2005 VA X-ray disclosed severe arthritic changes in 
the spine, but no spondylosis or fractures, dislocations or 
bone destruction.

In a September 2005 Addendum, the VA examiner conducted 
another range of motion study of the veteran.  At this time, 
the veteran could forward flex to only 35 degrees with pain.  
Such pain subsided upon the veteran's return to zero degrees.  
He had extension of 15 degrees with pain and bilateral 
rotation with pain to 10 degrees.  At the same time, however, 
the examiner indicated that the veteran had no additional 
loss of range of motion due to pain, repeated use, fatigue, 
weakness, lack of endurance, or incoordination, and that she 
would have to resort to mere speculation to determine any 
additional limitation due to flare-ups as currently, the 
veteran displayed no objective evidence to support such a 
finding.       

In his November 2005 substantive appeal, the veteran 
indicated that he experienced extreme pain on motion, but 
that the VA examiner had not considered this factor in the 
assessment.  The veteran also stated that his pain began 
"long before I could bend no further."    

In his February 2006 videoconference hearing the veteran 
testified about his limited ability to take pain medication 
for his back since his kidney surgery in 2003 and stated that 
currently, he could perform only limited household tasks 
without any bending or lifting, which tended to aggravate his 
back.  Hearing Transcript at 3, 4, 5.  He stated that he 
could sit, ride his lawn-mower and perform limited cleaning 
activities, but that he would have to shift positions if he 
sat for prolonged periods of time.  Hearing Transcript at 4.  
As for extended road trips, the veteran conveyed that in a 
90-mile drive to the hearing, he had to stop twice to stretch 
his back.  Hearing Transcript at 4.  As for his functional 
impairment, the veteran indicated that the back pain 
increased significantly when he would bend forward and that 
he could "bend forward a lot less or to each side or to the 
back.  I'll pick up pain regardless of which direction I 
bend.  The only thing that I can do at that time is try to 
immobilize myself as best I can and just live through it . . 
. ."  Hearing transcript at 7.  He also stated that he had 
no associated muscle spasms, but did report having sciatic 
pain, which traveled down his left leg and occasionally down 
the right.  Hearing Transcript at 7, 8, 12.  He described 
having loss of sensation or a "pins and needles" feeling in 
the bilateral legs, which he could relieve by lifting the 
legs.  Hearing Transcript at 12.  He affirmed that he had no 
bowel or bladder involvement.  Hearing Transcript at 13.     

The veteran also described having flares if he tried to lift 
a 15-pound weight off the floor, which could last for several 
days to a week.  Hearing Transcript at 8.  During such time, 
he initially would lay on the floor and then move from side 
to side for pain relief.  Hearing Transcript at 8.  His 
doctor reportedly commented that the veteran had only two 
choices: taking anti-inflammatory drugs or undergoing a 
spinal fusion of the L4-L5.  Hearing Transcript at 8.  The 
veteran currently did not see a physician, stating that he 
did not bother going, as he knew the doctor could do nothing 
for his back disorder.  Hearing Transcript at 10.  As for 
physical therapy, the veteran stated that he had participated 
in it previously, but that currently, such therapy could not 
help his back problem.  Hearing Transcript at 10.                          

b. Discussion
The Board determines that the evidence preponderates in favor 
of the veteran's increased rating claim to 40 percent, but no 
more than 40 percent, under either the old or new criteria.  
Specifically, the most recent range of motion examination in 
September 2005 disclosed that the veteran's forward flexion 
was limited to 35 degrees with reports of pain.  While this 
degree of motion falls below the "30 degrees or less" range 
required for a 40 percent rating under Diagnostic Code 5239 
(2006), it does so only slightly, and the veteran has 
reported that he experiences constant pain of at least a 
7/10, with daily flares.  In addition, due to the veteran's 
documented kidney surgery, he cannot take advantage of 
certain pain relief medication that otherwise might alleviate 
his symptoms.  This circumstance creates, in the Board's 
judgment, severe limitation of motion of the lumbar spine, in 
accordance with Diagnostic Code 5292 (2002), which warrants 
the maximum 40 percent evaluation under this Code.  Thus, 
when viewing the evidence as a whole and in the light most 
favorable to the veteran, the Board concludes that an 
increased rating to 40 percent is justified.    

As to a rating in excess of 40 percent, such an evaluation 
based upon limitation of motion is not possible under 
Diagnostic Code 5292 or 5239 (the latter code in effect since 
September 26, 2003).  Where a veteran is in receipt of the 
maximum rating for limitation of motion of a joint, the 
DeLuca provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).

The Board comments that the evidence weighs against ratings 
in excess of 40 percent under both the old and new criteria.  
With respect to the pre-September 2003 (but post-March 2003) 
rating criteria, the medical evidence of record does not 
indicate that the veteran had unfavorable ankylosis of the 
lumbar spine, as needed for a 50 percent rating under 
Diagnostic Code 5289 (2002).  The medical evidence does not 
show profound intervertebral disc syndrome.  In support of 
the latter finding, there is no objective evidence of an 
absent ankle jerk.  Rather, deep tendon ankle reflexes have 
been reported as normal.  Likewise, turning to the new 
criteria, the veteran has not been diagnosed with unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine, as would be required for 50 percent or 100 percent 
evaluations under Diagnostic Code 5239 (2006), nor has a 
physician prescribed him bed rest for a period of at least 
six weeks in the past year, as would be needed for a 60 
percent rating under Diagnostic Code 5243 (2006).  The 
preponderance of the evidence is against additional 
functional neurological disability, including but not limited 
to bowel and bladder impairment, which would warrant a 
separate compensable rating.  See Note 1 after 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  It is pertinent to note 
that, while the veteran has complained of pain radiating into 
the lower extremity and sensory impairment, motor and sensory 
examinations have been essentially negative for any pertinent 
abnormal findings.  As such, the evidence weighs against a 
separate compensable rating for neurological impairment or a 
rating in excess of 40 percent for the veteran's low back 
disability. 


ORDER

An increased rating for service connected spondylolisthesis, 
L4-L5 to 40 percent, but no more than 40 percent, is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


